Case 6:20-cr-00271-MJJ-PJH Document 38 Filed 08/17/21 Page 1 of 2 PageID #: 131




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                        CASE NO. 6:20-CR-00271-01

 VERSUS                                          JUDGE JUNEAU

 AUSTIN HACK (01)                                MAGISTRATE JUDGE PATRICK J.
                                                 HANNA



                  REPORT AND RECOMMENDATION ON
   FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

         Pursuant to Title 28, United States Code, Section 636(b), and with the written

 and oral consent of the defendant, this matter has been referred by the District Court

 for administration of guilty plea and allocution under Rule 11 of the Federal Rules

 of Criminal Procedure.

         This cause came before the undersigned United States Magistrate Judge for a

 change of plea hearing and allocution of the defendant, Austin Hack, on July 23,

 2021.     The defendant was present with his counsel, Wayne Blanchard. The

 government was represented by Assistant United States Attorney John Nickel.

         After the hearing, and for the reasons orally assigned, it is the finding of the

 undersigned that the defendant is fully competent, that his plea of guilty is knowing

 and voluntary, and that his guilty plea to Count 1 is fully supported by a written

 factual basis for each of the essential elements of the offense.
Case 6:20-cr-00271-MJJ-PJH Document 38 Filed 08/17/21 Page 2 of 2 PageID #: 132




       Additionally, the defendant voluntarily waived the fourteen-day objection

 period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 33).

       Therefore, the undersigned United States Magistrate Judge recommends that

 the District Court ACCEPT the guilty plea of the defendant, Austin Hack, in

 accordance with the terms of the plea agreement filed in the record of these

 proceedings, and that Austin Hack be finally adjudged guilty of the offense charged

 in Count 1.

       THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana on this

 17th day of August, 2021.



                             ______________________________________
                             PATRICK J. HANNA
                             UNITED STATES MAGISTRATE JUDGE




                                         2
